OPINION — AG — THE REQUIREMENT OF A COLLEGE OR UNIVERSITY DEGREE SPECIFIED IN PARAGRAPH A OF 74 O.S. 1977 Supp., 150.8 [74-150.8] IS AN OBJECTIVE QUALIFICATION FOR THE POSITION OF AGENT WITH THE OKLAHOMA STATE BUREAU OF INVESTIGATION. ALTHOUGH THIS REQUIREMENT WAS NOT MADE APPLICABLE TO THOSE AGENTS TRANSFERRED PURSUANT TO 74 O.S. 1977 Supp., 150.14 [74-150.14], SUCH TRANSFERREE STATUS IS EFFECTIVELY TERMINATED BY THE AGENT'S RESIGNATION.  THEREFORE, IN THE ABSENCE OF STATUTORY EXCEPTION OR STATUTORY PROVISION FOR REINSTATEMENT, AN AGENT TRANSFERRED PURSUANT TO 74 O.S. 1977 Supp., 150.14 [74-150.14] WHO VOLUNTARILY TERMINATES EMPLOYMENT MUST POSSESS THE STATUTORILY REQUIRED DEGREE TO QUALIFY FOR REAPPOINTMENT AS AGENT. CITE: 47 O.S. 1977 Supp., 2-105(A) [47-2-105], 74 O.S. 1977 Supp., 831 [74-831](F), 74 O.S. 1977 Supp., 150.8 [74-150.8](A), 74 O.S. 1977 Supp., 150.1 [74-150.1] [74-150.1], OPINION NO. 75-254, OPINION NO. 75-255 (BILL J. BRUCE)